Citation Nr: 1330120	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the Veteran's bilateral peripheral vascular disease with above left knee amputation, claimed as secondary to service-connected diabetes mellitus and coronary artery disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to February 1969.  He passed away in August 2011, during the pendency of the appeal.  The Veteran's surviving spouse has been recognized as a substituted party and is the current appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2004 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  These rating decisions, in pertinent part, denied service connection for the Veteran's bilateral peripheral vascular disease with above the left knee amputation, claimed as secondary to service-connected diabetes mellitus.  The Veteran timely appealed those decisions.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2007; a transcript of that hearing is associated with the claims file.

The Board initially remanded this claim in January 2008.  During remand development, the Veteran died in August 2011.  The appellant filed for accrued benefits and Death and Indemnity Compensation (DIC) in August 2011.  The DIC claim was granted in a March 2012 rating decision, and the accrued benefits claims was denied in a June 2012 rating decision. 

The case was returned to the Board in November 2011, at which time it was remanded for clarification as to whether the appellant was a substituted party or not under 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  It was determined that the appellant was a substitute party.  In March 2013, the Board remanded the appeal to provide adequate notification to the appellant on her status as a substituted party and how to substantiate her claim.  

Following notification action, the agency of original jurisdiction (AOJ) continued to deny the claim, and the case has returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another VA medical opinion is necessary.  In June 2011, the RO awarded service connection for coronary artery disease (CAD) based upon a special review of the claim folder for Nehmer class members.  The Veteran had asserted that peripheral vascular disease (PVD) was secondary to CAD as an alternative theory of entitlement.  (See Veteran statement dated May 2010 and June 2011; 38 C.F.R. § 3.310).  VA had not obtained a medical opinion on this alternative theory of entitlement.  Given the similar vascular pathologies of PVD and CAD, an additional medical opinion is necessary as instructed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006) (threshold for finding a link between current disability and service is low for purposes of triggering VA's duty to obtain a medical opinion); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact an appropriate vascular disease clinician for a medical opinion.  The claims folder and a copy of this remand must be made available and reviewed by the examiner.  The examiner must indicate receipt and review of the claims folder in the examination report.  

Following a thorough review of the claims folder, the examiner is asked to express an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral vascular disease was caused by or aggravated by service connected coronary artery disease.  

A detailed medical rationale must accompany any opinion expressed.  The examiner must clearly indicate that he or she considered the possibility of aggravation.  If the examiner cannot give an opinion without resort to speculation, he or she should so state and further identify any outstanding evidence that would facilitate a non-speculative opinion or state whether the answer is outside the limits of medical knowledge.  

2.  After completing all necessary development above, re-adjudicate this issue.  If the benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



